Exhibit 10.5
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made by and between
Resolute Energy Corporation, a Delaware corporation (the “Company”), and Bobby
D. Brady, Jr. (“Employee”) effective as of April 1, 2011 (the “Effective Date”).
     WHEREAS, the Company currently employs Employee as its Vice President —
Operations and Employee provides services to the Company and its direct and
indirect subsidiaries (the "Subsidiaries”);
     WHEREAS, the Company desires to continue to employ Employee and Employee
desires to continue to be employed by the Company and to commit himself to serve
the Company on the terms herein provided.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
1. Employment. The Company shall continue to employ Employee, and Employee
accepts continued employment with the Company, upon the terms and conditions set
forth in this Agreement. Unless earlier terminated pursuant to Section 4 below,
the initial term of this Agreement shall begin on the Effective Date and end on
December 31, 2011 (the “Initial Term”), provided, however, that the term shall
be automatically renewed for successive one-year periods (each such period an
“Extension Term”) unless the Company provides a written notice of non-renewal to
Employee more than 60 days before the end of the Initial Term or the
then-current Extension Term. The Initial Term together with each Extension Term,
if any, shall be the “Term.” If the Company gives timely notice of non-renewal,
then Employee’s employment shall end on the last day of the then-current Term. A
termination of Employee’s employment at the end of the Term by reason of notice
of non-renewal given by the Company shall be considered a termination without
Cause for purposes of Sections 4, 5 and 6, as applicable.
2. Position and Duties; Exclusive Compensation and Services.
          (a) Employee shall initially hold the title of Vice President —
Operations; provided however that this title may be changed from time to time
during the Term by the Board of Directors (the "Board”) or any duly authorized
committee thereof to a different title which shall have at least equivalent rank
to Employee’s initial title. The Company and Employee agree that Employee shall
have duties and responsibilities consistent with the assigned position in a
company the size and of the nature of the Company, and such other duties and
authority that are assigned to Employee from time to time by the Board or by
such officer of the Company as shall be designated by the CEO or the Board.
Employee shall report to the President or such other officer of the Company as
shall be designated from time to time by the CEO or the Board.
          (b) During the Term, Employee agrees to devote his full business time
and attention to the business and affairs of the Company. Notwithstanding the
foregoing, so long as such

 



--------------------------------------------------------------------------------



 



activities do not conflict with the Company’s interests, interfere with
Employee’s duties and responsibilities or violate Employee’s obligations
hereunder, Employee will not be prohibited from (i) managing his personal,
financial, and legal affairs; (ii) engaging in professional, charitable or
community activities or organizations; or (iii) serving on the boards of
directors, or advisory boards of directors, of not-for-profit charitable
organizations, not-for-profit professional organizations, or for-profit
corporations, so long as Employee secures the Board’s express written consent
for Employee to serve on any such for-profit board positions prior to
undertaking such service.
          (c) During the Term, Employee agrees to comply with the policies of
the Company, including without limitation such policies with respect to legal
compliance, conflicts of interest, confidentiality, compensation recovery
(clawback), professional conduct and business ethics as are from time to time in
effect, including but not limited to the Company’s Code of Business Conduct and
Ethics.
3. Compensation.
          (a) Base Salary. Initially, Employee’s base salary shall be $273,000
per annum. Employee’s base salary may be increased (but not decreased, including
after any increase, without Employee’s written consent or pursuant to a decrease
broadly applied to all similarly situated employees) by the Board (or the
Compensation Committee) in its sole discretion (as adjusted from time to time,
the “Base Salary”). The Base Salary shall be payable to Employee in regular
installments in accordance with the Company’s general payroll practices and
subject to withholdings required by applicable law.
          (b) Short Term Incentive Compensation. During the Term, as determined
by the Board (or the Compensation Committee) in its sole discretion, Employee
shall be eligible to receive an annual short term incentive compensation payment
(an “STI Payment”) for each calendar year pursuant to the Company’s short term
incentive plan then in effect (the “STI Plan”). Pursuant to the terms of the STI
Plan, each annual STI Payment shall be payable based on the achievement of
performance targets. Initially, Employee’s target STI Payment shall be equal to
50% (the “Target STI Percentage”) of Employee’s annual Base Salary (the “Target
STI Amount”). The Target STI Percentage may be increased (but not decreased
below the initial Target STI Percentage stated above without Employee’s written
consent or pursuant to a decrease broadly applied to all similarly situated
employees) in its sole discretion. The STI Payment shall be subject to increase
or decrease based on achievement of performance targets and in accordance with
the terms of the STI Plan. For each calendar year in the Term, the Board (or the
Compensation Committee) will determine and will establish in writing (i) the
Target STI Amount, (ii) the applicable performance targets, (iii) the percentage
of annual Base Salary payable to Employee if some lesser or greater percentage
of the annual performance target is achieved, and (iv) such other applicable
terms and conditions of the STI Plan necessary to satisfy the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
          (c) Long Term Incentive Compensation. During the Term, as determined
by the Board (or the Compensation Committee) in its sole discretion, Employee
shall be eligible to

2



--------------------------------------------------------------------------------



 



receive annual grants of equity or equity-related awards (an “LTI Grant”)
pursuant to the Company’s 2009 Performance Incentive Plan or any other long-term
incentive plan(s) in effect from time to time, subject to the terms and
conditions thereof. Initially, Employee’s target LTI Grant shall have a value
(as determined by the Board in its reasonable discretion) equal to 100% (“Target
LTI Percentage”) of Employee’s annual Base Salary (the “Target LTI Amount”). The
Target LTI Amount may be increased (but not decreased below the initial Target
LTI Percentage stated above without Employee’s written consent or pursuant to a
decrease broadly applied to all similarly situated employees) by the Board (or
the Compensation Committee) in its sole discretion. Any grants previously
awarded to Employee pursuant to the Company’s 2009 Performance Incentive Plan
that are outstanding on the Effective Date hereof shall continue to be governed
by the terms and conditions of such plan and award agreements, subject to any
vesting modifications made herein.
     (d) Employee Benefits. During the Term, Employee will be entitled to
receive such welfare benefits and other fringe benefits (including, but not
limited to vacation, medical, dental, life insurance, 401(k) and other employee
benefits and perquisites) as the Company may offer from time to time to
similarly situated executive level employees, subject to applicable eligibility
requirements. The Company shall not, however, by reason of this Section 3(d), be
obligated to refrain from changing, amending, or discontinuing any such benefit
plan or program, on a prospective basis, so long as any such changes are
similarly applicable to similarly situated employees of the Company.
     (e) Business Expenses. The Company shall reimburse Employee for all
reasonable expenses incurred by him in the course of performing his duties
during the Term to the extent consistent with the Company’s written policies in
effect from time to time with respect to travel, entertainment and other
business expenses and subject to the Company’s requirements with respect to
reporting and documentation of such expenses (“Business Expenses”).
     (f) Leave of Absence Due to Disability. Employee shall be entitled to a
paid leave of absence of up to 180 days in the event of Disability where there
is a reasonable expectation that the Employee will return to his duties with
Employer, provided that the Company may offset the payment of Employee’s Base
Salary then in effect by the amount of any short-term or long-term Company-paid
disability benefits Employee receives pursuant to Section 3(d) above. For
purposes of this Agreement, “Disability” means Employee’s inability to perform
the duties of Employee’s position, with or without reasonable accommodation, due
to a physical or mental impairment that is expected to last for more than
30 days. The existence of any such Disability shall be certified by a physician
acceptable to both the Company and Employee. If the parties are not able to
agree on the choice of a physician, each party shall select a physician who, in
turn, shall select a third physician to render such certification.
4. Termination of Employment. Unless otherwise agreed to in writing by the
Company and Employee, Employee’s employment hereunder may be terminated under
the following circumstances:
          (a) Death. Employee’s employment hereunder shall terminate upon his
death.

3



--------------------------------------------------------------------------------



 



          (b) Disability. Employee’s employment may be terminated by the Company
or Employee may terminate his employment with the Company, if Employee has
incurred a Disability; provided, however, that if Employee is on a leave of
absence due to Disability under Section 3.1(f), the Company may not terminate
Employee and Employee may not terminate his Employment due to Disability
pursuant to this Section 4(b) before the 180th consecutive day of paid leave due
to Disability has elapsed. No termination of employment due to Disability shall
have occurred unless the Employer or Employee has given the other party at least
30 days written notice pursuant to Section 5(f).
          (c) Termination by the Company. The Company may terminate Employee’s
employment with or without Cause. For purposes of this Agreement, the term
“Cause” means (i) Employee’s conviction of, or plea of guilty or nolo contendere
to, any felony or to any crime or offense causing substantial harm to the
Company or its affiliates or involving acts of theft, fraud, embezzlement, moral
turpitude or similar conduct; (ii) Employee’s repeated intoxication by alcohol
or drugs during the performance of Employee’s duties in a manner that materially
and adversely affects Employee’s performance of such duties; (iii) malfeasance
in the conduct of Employee’s duties, including, but not limited to, (A) willful
and intentional misuse or diversion of funds or assets of the Company or its
affiliates, (B) embezzlement, or (C) fraudulent or willful and material
misrepresentations or concealments on any written reports submitted to the
Company or its affiliates; (iv) Employee’s material violation of any provision
of a material written agreement between Employee and the Company that remains
uncured for a period of 30 days after notice thereof; or (v) Employee’s material
failure to perform the duties of Employee’s employment or material failure to
follow or comply with the reasonable and lawful written directives of the Board
or Employee’s supervisor or superior, in either case after Employee shall have
been informed, in writing, of such material failure and given a period of not
less than 60 days to remedy same. Prior to any termination for Cause, the
Company shall be entitled to suspend Employee with pay and terminate all access
to the premises and databases of the Company during any investigation of any of
the circumstances described above.
          (d) Termination by Employee. Employee may, upon giving the Company no
less than 30 days’ advance written notice, resign and terminate Employee’s
employment for any reason or for no reason. The Company may in its sole
discretion, elect to waive all or any part of the 30-day notice period.
5. Compensation Upon Termination in Absence of Change in Control.
          (a) Without Cause. In the event Employee’s employment is terminated by
the Company without Cause (but in the absence of a Change in Control which shall
be governed under Section 6), the Company shall pay to Employee (i) any unpaid
portion of the Base Salary through the Termination Date at the rate then in
effect, (ii) any earned but yet unpaid STI Payment for the calendar year prior
to the Termination Date, (iii) any unreimbursed Business Expenses through the
Termination Date, and (iv) such employee benefits, if any, as to which Employee
may be entitled pursuant to the terms governing such benefits. The amounts, if
any, set forth in (i), (ii), (iii), and (iv) shall be collectively referred to
herein as the “Accrued Payments”. In addition, and contingent upon Employee
satisfying the Severance Conditions (as defined below), the Company shall also
provide the following payments and other benefits (the “Severance Package”):

4



--------------------------------------------------------------------------------



 



     (i) Payment of an amount equal to the equivalent of twelve (12) months of
Employee’s Base Salary as of the Termination Date, payable in substantially
equal monthly installments over a period of twelve (12) months beginning on the
first payroll date which occurs in the first month following the Termination
Date; plus
     (ii) Payment of an amount equal to 1.0 times the Target STI Payment,
calculated based on Employee’s Base Salary in effect on the Termination Date,
payable in substantially equal monthly installments over a period of twelve
(12) months beginning on the first payroll date which occurs in the first month
following the Termination Date; plus
     (iii) Payment of an amount equal to a pro-rata portion of the STI Payment
that Employee would have been entitled to receive pursuant to Section 3(b)
hereof for the calendar year of termination, multiplied by a fraction, the
numerator of which is the number of days during which Employee was employed by
the Company in the calendar year of Employee’s termination, and the denominator
of which is 365 (the “Pro-Rata Bonus”), payable as soon as administratively
feasible following preparation of the Company’s audited financial statements for
the applicable calendar year, but in no event later than March 31 (or earlier
than January 1) of the calendar year following the calendar year to which such
STI Payment relates; plus
     (iv) Pay or reimburse on a monthly basis the premiums required to continue
Employee’s group health care coverage for a period of twelve (12) months
following Employee’s Termination Date, under the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), provided that
Employee or his dependents, as applicable, elect to continue and remain eligible
for these benefits under COBRA. If necessary to avoid inclusion in taxable
income by Employee of the value of in-kind benefits, such health care
continuation premiums shall be provided in the form of taxable payments to
Employee, which payments shall be made without regard to whether Employee elects
to continue and remain eligible for such benefits under COBRA, and in which
event Company shall pay to Employee, with each monthly reimbursement, an
additional amount of cash equal to A/(1-R)-A, where A is the amount of the
reimbursement for the month, and R is the sum of the maximum federal individual
income tax rate then applicable to ordinary income and the maximum individual
Colorado income tax rate then applicable to ordinary income.
To receive the Severance Package, (i) Employee must execute and return to the
Company on or prior to the 30th day following the Termination Date a waiver and
release of claims agreement in the Company’s customary form (which may be
amended by the Company to reflect changes in applicable laws and regulations),
which shall exclude claims by the Employee for indemnification, claims for
coverage under officer and director policies, and claims as a stockholder of the
Company (the “Release”), and where contemplated by applicable law, not timely
revoke such Release, and (ii) must comply in all material respects with the
covenants in Sections 8 and 10 of this Agreement (together, the “Severance
Conditions”). No payment of

5



--------------------------------------------------------------------------------



 



any part of a Severance Package or Change in Control Severance Package, or
pursuant to Section 5(d), shall be made unless the Employee (or Employee’s
estate) has complied with the Severance Conditions. If Employee (or Employee’s
estate) has complied with the Severance Conditions, then any payment that would
have become payable prior to the execution of the Release and the end of the
revocation period shall be made at the expiration of the 30 day period.
          (b) Resignation. In the event Employee’s employment is terminated by
Employee (but in the absence of a Change in Control which shall be governed
under Section 6), the Company shall pay to Employee (i) any unpaid portion of
the Base Salary through the Termination Date at the rate then in effect,
(ii) any unreimbursed Business Expenses through the Termination Date, and
(iii) such employee benefits, if any, as to which Employee may be entitled
pursuant to the terms governing such benefits. Employee shall not be eligible to
receive any STI Payment for the calendar year prior to the Termination Date nor
any Pro-Rata Bonus for the year in which the Termination Date occurs.
          (c) For Cause. In the event Employee’s employment is terminated by the
Company for Cause, the Company shall pay to Employee (i) any unpaid portion of
the Base Salary through the Termination Date at the rate then in effect,
(ii) any unreimbursed Business Expenses through the Termination Date, and
(iii) such employee benefits, if any, as to which Employee may be entitled
pursuant to the terms governing such benefits. Employee shall not be eligible to
receive any STI Payment for the calendar year prior to the Termination Date nor
any Pro-Rata Bonus for the year in which the Termination Date occurs.
          (d) Death or Disability. In the event Employee’s employment terminates
by reason of his death, or either party terminates Employee’s employment due to
Disability pursuant to Section 4(b), the Company shall pay to Employee the
Accrued Payments. In addition, and contingent upon Employee (or Employee’s
estate) satisfying the Severance Conditions, the Company shall also provide the
Employee (or Employee’s estate) the following payments and other benefits:
     (i) Payment of an amount equal to twelve (12) months of Employee’s Base
Salary as of the Termination Date, payable in a lump sum on the 30th day
following the Termination Date; plus
     (ii) Payment of an amount equal to 1.0 times the Target STI Payment,
calculated based on Employee’s Base Salary in effect on the Termination Date,
payable in a lump sum on the 30th day following the Termination Date; plus
     (iii) Payment of a Pro-Rata Bonus for the calendar year of termination,
payable as soon as administratively feasible following preparation of the
Company’s audited financial statements for the applicable calendar year, but in
no event later than March 31 (or earlier that January 1) of the calendar year
following the calendar year to which such STI Payment relates; plus
     (iv) Payment or reimbursement on a monthly basis of the premiums required
to continue Employee’s group health care coverage for a period of twelve
(12) months

6



--------------------------------------------------------------------------------



 



following Employee’s Termination Date, under the applicable provisions of COBRA,
provided that Employee or his dependents, as applicable, elect to continue and
remain eligible for these benefits under COBRA. If necessary to avoid inclusion
in taxable income by Employee of the value of in-kind benefits, such health care
continuation premiums shall be provided in the form of taxable payments to
Employee, which payments shall be made without regard to whether Employee elects
to continue and remain eligible for such benefits under COBRA, and in which
event Company shall pay to Employee, with each monthly reimbursement, an
additional amount of cash equal to A/(1-R)-A, where A is the amount of the
reimbursement for the month, and R is the sum of the maximum federal individual
income tax rate then applicable to ordinary income and the maximum individual
Colorado income tax rate then applicable to ordinary income.
          (e) Exclusive Compensation and Benefits. The compensation and benefits
described in this Section 5 or in Section 6, as applicable, along with the
associated terms for payment, constitute all of the Company’s obligations to
Employee with respect to the termination of Employee’s employment. Nothing in
this Agreement, however, is intended to limit any vested benefits that Employee
may have under the applicable provisions of any benefit plan of the Company in
which Employee is participating on the Termination Date, any rights Employee may
have to continue or convert coverage under certain employee benefit plans in
accordance with the terms of those plans and applicable law, or any rights
Employee may have under long-term incentive or equity compensation plan.
          (f) Notice of Termination. Any termination of Employee’s employment
shall be communicated to the other party by written notice that (i) indicates
the specific termination provisions of this Agreement relied upon, (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for the termination (provided that an explanation shall not be required in
the event of a resignation unless the Employee is resigning for Good Reason),
and (iii) specifies the Termination Date (a “Notice of Termination”).
          (g) Termination Date. For purposes of this Agreement, “Termination
Date” means the date of receipt of the Notice of Termination or any later date
specified therein or required by this Agreement, as the case may be; provided,
however that if Employee’s employment is terminated by reason of his death, the
Termination Date shall be the date of death of Employee.
          (h) Deemed Resignations. Unless otherwise agreed to in writing by the
Company and Employee prior to termination of Employee’s employment hereunder,
any termination of Employee’s employment shall constitute an automatic immediate
resignation of Employee from all positions he then holds as an employee,
officer, director, manager or other service provider of the Company and each
Subsidiary.
          (i) Application of Section 409A. This Agreement is intended to comply
with Code Section 409A and the Treasury Regulations promulgated thereunder
(“Section 409A”) and shall be construed accordingly. It is the intention of the
parties that payments or benefits payable under this Agreement not be subject to
the additional tax or interest imposed pursuant to Section 409A. To the extent
such potential payments or benefits are or could become subject to Section 409A,
the Parties shall cooperate to amend this Agreement with the goal of giving
Employee the

7



--------------------------------------------------------------------------------



 



economic benefits described herein in a manner that does not result in such tax
or interest being imposed. Notwithstanding anything in this Agreement to the
contrary, the following provisions shall apply.
          For purposes of this Agreement, whenever and to the extent that it
would be necessary to comply with the requirements of Section 409A, Employee’s
employment will be treated as terminating when and only when Executive
experiences a Separation from Service. For purposes of this Agreement, the term
“Separation from Service” means when Executive dies, retires or otherwise has a
termination of employment from the Company that constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h).
          If a payment that could be made under this Agreement would be subject
to additional taxes and interest under Section 409A, the Company in its sole
discretion may accelerate some or all of a payment otherwise payable under the
Agreement to the time at which such amount is includible in the income of
Employee, provided that such acceleration shall only be permitted to the extent
permitted under Treasury Regulation Section 1.409A-3(j)(4)(vii) and the amount
of such acceleration does not exceed the amount permitted under Treasury
Regulation Section 1.409A-3(j)(vii).
          No payment to be made under this Agreement shall be made at a time
earlier than that provided for in this Agreement unless such payment is (i) an
acceleration of payment permitted to be made under Treasury
Regulation Section 1.409A-3(j)(4) or (ii) a payment that would otherwise not be
subject to additional taxes and interest under Section 409A. Each payment of
benefits pursuant to Sections 5 or 6 shall be a separate payment to the maximum
extent permitted by Section 409A.
          The portion of any payment under this Agreement that would constitute
a “short-term deferral” within the meaning of Treasury
Regulation Section 1.409A-1(b)(4),would meet the requirements for separation pay
due to involuntary separation from service under Treasury Regulation Section
1.409A-1(b)(9)(iii), or would otherwise be exempt from Section 409A shall be
treated as a separately identified and determinable amount for purposes of
Section 409A.
          In the event that the Company becomes subject to the sanctions imposed
pursuant to Section 2716 of the Public Health Service Act by reason of this
Agreement, the parties shall cooperate to amend this Agreement with the goal of
giving Executive the economic benefits described herein in a manner that does
not result in such sanctions being imposed.
          Notwithstanding any other provision in this Agreement, if (i) Employee
is a “specified employee” on the date of the Employees “separation from service”
within the meaning of Code Sections 409A(a)(2)(A)(i) and 409A(a)(2)(B)(i), and
(ii) as a result of such separation from service the Employee would receive any
payment that, absent the application of this paragraph, would be subject to the
interest and additional tax imposed pursuant to Code Section 409A(a) as a result
of the application of Code Section 409A(a)(2)(B)(i), then such payment shall be
made on the date that is the earliest of: (A) the first day following the day
that is 6 months after the Employee ‘s separation from service, (B) the
Employee’s date of death, or (C) such other date on which such payment will not
be subject to such interest and additional tax.

8



--------------------------------------------------------------------------------



 



          Notwithstanding any other provision in this Agreement, if the terms of
payment of any payment of all or a portion of a Severance Package or a Change in
Control Severance Package would cause any amount to be subject to the additional
tax or interest imposed pursuant to Section 409A by reason of Treasury
Regulations Sections 1.409A-3(a) or (c), such payment shall be made, if at all,
in a lump sum on the 30th day following the Termination Date or, if the
preceding paragraph is applicable to Employee, upon the earliest date permitted
under such preceding paragraph.
6. Change in Control.
          (a) Vesting of Equity Awards. If, in connection with a Change in
Control (as defined in Section 6(d) below), the vesting of outstanding equity
awards is accelerated under the terms of the Company’s 2009 Performance
Incentive Plan or any other long-term incentive plan(s) then in effect, then the
vesting of any outstanding equity awards held by Employee shall also be
accelerated. If the vesting of outstanding equity awards is not accelerated or
only partially accelerated in connection with the Change in Control under the
terms of the Company’s 2009 Performance Incentive Plan or any other long-term
incentive plan(s) then in effect, then the following terms shall apply following
the Change in Control with respect to the remaining unvested equity awards held
by Employee:
     (i) Any performance-based equity awards held by Employee shall immediately
vest to the extent that the stock price target or other performance thresholds
applicable to such awards are met in the Change in Control transaction, as
determined by the Board in its reasonable discretion. Any performance-based
equity awards held by Employee that are not vested under the preceding sentence
shall be automatically converted to time-based equity awards in equal one-third
proportions and the vesting of those awards shall be amended such that those
awards shall vest over Employee’s next three regularly scheduled vesting dates.
     (ii) All equity awards held by Employee that remain unvested following
application of the foregoing provisions of this Section 6(a) shall vest on the
established vesting date of such equity awards; provided however, that in the
event of a termination of Employee’s employment by the Company (or its
successor) for any reason other than for Cause, or a termination of Employee’s
employment by Employee for Good Reason, within two years following a Change in
Control, such unvested equity awards shall immediately and automatically vest in
full and, in the case of options or other exercisable equity awards, shall
remain exercisable for two years following such termination of employment.
In addition, if Employee’s employment was terminated (A) by the Company for any
reason other than for Cause or (B) by Employee for Good Reason within the six
months prior to the occurrence of a Change in Control, then Employee shall be
treated for purposes of this Section 6(a) as if he continued to be employed
through the date of the Change in Control and the termination of his Employment
occurred immediately following the Change in Control.
          (b) Severance Benefits. In addition, if a Change in Control Severance
Payment Event

9



--------------------------------------------------------------------------------



 



(as defined below) occurs, then the Company shall pay to Employee the Accrued
Payments, and contingent upon Employee satisfying the Severance Conditions, the
Company shall also provide Employee the following payments and other benefits
(the “Change in Control Severance Package”):
     (i) Payment of an amount equal to 1.5 times the sum of (i) Employee’s
annual rate of Base Salary as of the Termination Date or as of the date of the
Change in Control, whichever is greater, plus (ii) Employee’s Target STI
Payment, calculated based on Employee’s Base Salary as of the Termination Date
or, if greater, as of the date of the Change in Control, payable to Employee on
the 30th day following the Termination Date in a lump sum payment; plus
     (ii) Payment of a Pro-Rata Bonus for the calendar year of termination,
payable as soon as administratively feasible following preparation of the
Company’s audited financial statements for the applicable calendar year, but in
no event later than March 31 (or earlier than January 1) of the calendar year
following the calendar year to which such STI Payment relates; and
     (iii) The Company shall pay or reimburse on a monthly basis the premiums
required to continue Employee’s group health care coverage for a period of
eighteen (18) months following Employee’s Termination Date, under the applicable
provisions of COBRA, provided that Employee or his dependents, as applicable,
elect to continue and remain eligible for these benefits under COBRA. If
necessary to avoid inclusion in taxable income by Employee of the value of
in-kind benefits, such health care continuation premiums shall be provided in
the form of taxable payments to Employee, which payments shall be made without
regard to whether Employee elects to continue and remain eligible for such
benefits under COBRA, and in which event Company shall pay to Employee, with
each monthly reimbursement, an additional amount of cash equal to A/(1-R)-A,
where A is the amount of the reimbursement for the month, and R is the sum of
the maximum federal individual income tax rate then applicable to ordinary
income and the maximum individual Colorado income tax rate then applicable to
ordinary income;
     (iv) Provided, however, that the sum of (i) and (ii) above shall be
reduced, but not below zero, by the sum of any actually benefits provided to
Employee pursuant to Section 5(a)(i), (ii), or (iii) and any payments otherwise
required pursuant to Section 5(a)(i), (ii), and (iii) shall not be made.
Nothing in this Section 6 shall relieve the Company or any successor-in-interest
thereof of its obligation to continue, following any Change in Control, to
provide Employee with the compensation due pursuant to Section 3 of this
Agreement or to otherwise comply with its obligations hereunder in the event
Employee’s service continues pursuant to this Agreement following the occurrence
of such Change in Control.
          A “Change in Control Severance Payment Event” shall mean
(i) termination of Employee’s employment by the Company (or its successor) for
any reason other than for Cause,

10



--------------------------------------------------------------------------------



 



or a termination of Employee’s employment by Employee for Good Reason, within
two years following a Change in Control or (ii) a Change in Control that occurs
within six months after a termination of Employee’s employment by the Company
for any reason other than for Cause or a termination of Employee’s employment by
Employee for Good Reason; provided, however, that in no event shall a
termination due to Disability pursuant to Section 4(b) be Change in Control
Severance Event.
          (c) (i) If any of the payments or benefits received or to be received
by Employee in connection with Employee’s termination of employment in respect
of a Change in Control, whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company (all such payments and
benefits, being hereinafter referred to as the “Total Payments”) would be
subject to the excise tax (the “Excise Tax”) imposed under Code Section 4999,
Employee shall receive the Total Payments from the Company and be responsible
for the Excise Tax; provided, however that Employee shall not receive the Total
Payments and the Total Payments shall be reduced to the Safe Harbor amount if
(1) the net amount of such Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income taxes on such reduced Total
Payments) is greater than or equal to (2) the net amount of such Total Payment
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which Employee would be subject in respect of such unreduced Total Payments).
The “Safe Harbor Amount” is the amount to which the Total Payments would
hypothetically have to be reduced so that no portion of the Total Payments would
be subject to the Excise Tax.
     (ii) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (1) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Code Section 280G(b)(2)) unless, in the opinion of an independent accounting
firm selected by the Company (the “Auditor”), such payments or benefits (in
whole or in part) do not constitute parachute payments, including by reason of
Code Section 280G(b)(4)(A), (2) all “excess parachute payments” within the
meaning of Code Section 280G(b)(1) shall be treated as subject to the Excise Tax
unless, in the opinion of the Auditor, such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered
(within the meaning of Code Section 280G(b)(4)(B)) in excess of the base amount
(within the meaning of Code Section 280G(b)(3)) allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax, and (3) the value
of any noncash benefits or any deferred payment or benefit shall be determined
by the Auditor in accordance with the principles of Code Sections 280G(d)(3) and
(4). If the Auditor is prohibited by applicable law or regulation from
performing the duties assigned to it hereunder, then a different auditor,
acceptable to both the Company and Employee, shall be selected. The fees and
expenses of the Auditor shall be paid by the Company.
     (iii) In the event it is determined that the Safe Harbor amount is payable
to Employee, unless Employee shall have given prior written notice to the
Company specifying a different order of reductions, the cash payments provided
under Section 6 shall first be reduced on a pro rata basis until the Safe Harbor
amount is reached. In the event further reduction is needed to reach the Safe
Harbor amount after reducing all cash payments to zero, the non-cash severance
payments shall thereafter be reduced on a pro rata basis to the extent necessary
so that

11



--------------------------------------------------------------------------------



 



no portion of the Total Payments is subject to the Excise Tax; provided,
however, that no payment shall be reduced unless it is determined to be
contingent on a change in the ownership or effective control of the Company or
in the ownership of a substantial portion of the assets of the Company. Employee
may specify the order of reduction of the payments only to the extent that doing
so does not directly or indirectly alter the time or form of payment of any
amount that is deferred compensation subject to (and not exempt from)
Section 409A.
     (iv) At the time of the initial determination by the Auditor hereunder, it
is possible that Payments will have been made by the Company which should not
have been made (an “Overpayment”) or that an amount which will not have been
made by the Company could have been made (an "Underpayment”), in each case,
consistent with the calculations required to be made hereunder. In the event
that the Auditor, based upon the assertion of a deficiency by the Internal
Revenue Service against Employee that the Auditor believes has a high
probability of success, determines an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for the benefit of Employee
shall be repaid by Employee to the Company together with interest at the
applicable Federal rate provided in Code Section 7872(f)(2); provided, however,
that no amount shall be payable by Employee to the Company if and to the extent
such deemed payment would not either reduce the amount on which Employee is
subject to tax under Code Section 61 and Code Section 4999 or generate a refund
of such taxes. In the event that the Auditor, based upon controlling precedent
or other substantial authority, determines that an Underpayment has occurred,
any such Underpayment shall be promptly paid by the Company to or for the
benefit of Employee together with interest at the applicable Federal rate
provided in Code Section 7872(f)(2); provided further that any such Underpayment
shall constitute a payment (within the meaning of Treasury Regulation Section
1.409A-2(b)(2)) separate and apart from the Total Payments; and provided,
further that any such Underpayment shall be deemed a disputed payment (within
the meaning of Treasury Regulation Section 1.409A-3(g)) and shall be made no
later than the end of the first taxable year of the Company in which the Auditor
determines pursuant to this Section 6(c)(iv) that such Underpayment is due.
     (v) This Section 6(c) shall be interpreted, to the maximum extent possible,
so as to avoid the imposition of excise taxes on Employee under Code
Section 4999 or the disallowance of a deduction to the Company pursuant to Code
Section 280G(a) with respect to any amount payable, or to be provided, under
this Agreement.
          (d) For the purposes of this Agreement, “Change in Control” shall
mean:
     (i) an acquisition in one or series of related transactions of the
beneficial ownership of 40% of the Company’s outstanding voting stock by any
person or group, unless the stock is acquired (a) by the Company or its
Subsidiaries, (b) directly from the Company, (c) by an entity in a Business
Combination (as defined below) that otherwise does not constitute a Change in
Control, or (d) by an employee benefit plan (or related trust) sponsored by the
Company or its Subsidiaries;
     (ii) the liquidation, dissolution or winding-up of the Company;
     (iii) a reorganization, merger or consolidation of the Company or a sale or

12



--------------------------------------------------------------------------------



 



other disposition of all or substantially all of the company’s assets (a
“Business Combination”), immediately following which individuals who constitute
the incumbent board cease to constitute at least a majority of the governing
body of the surviving entity; or
     (iv) a majority of the members of the Board of the Company is replaced
during any 12-month period by directors whose appointment or election is not
endorsed or recommended by a majority of the members of the Board prior to the
date of the appointment or election.
          (e) For purposes of this Agreement, the term “Good Reason” shall mean,
without the express written consent of Employee, the occurrence of one of the
following arising on or after the Effective Date, as determined in a manner
consistent with Treasury Regulation Section 1.409A-1(n)(2)(ii): (i) a material
reduction in Employee’s Base Salary, Target STI Percentage or Target LTI
Percentage, (ii) a material diminution in Employee’s authority, duties, title or
responsibilities, (iii) a permanent relocation in the geographic location at
which Employee must perform services to a location more than 50 miles from the
location at which Employee normally performed services immediately before the
relocation; or (iv) any other action or inaction that constitutes a material
breach by the Company of this Agreement or any material written agreement
between the Company and Employee. Neither a transfer of employment among the
Company and any of its Subsidiaries nor the Company or a Subsidiary entering
into or discontinuing a co-employer relationship with a personnel services
organization constitutes Good Reason. In the case of Employee’s allegation of
Good Reason, (i) Employee shall provide notice to the Company of the event
alleged to constitute Good Reason within 60 days after the initial occurrence of
such event, and (ii) the Company shall have the opportunity to remedy the
alleged Good Reason event within 30 days from receipt of notice of such
allegation (the “Cure Period”). If not remedied within the Cure Period, Employee
may submit a Notice of Termination pursuant to Section 5(e), provided that the
Notice of Termination must be given no later than 90 days after the expiration
of the Cure Period; otherwise, Employee is deemed to have accepted such event,
or the Company’s remedy of such event, that may have given rise to the existence
of Good Reason; provided, however, such acceptance shall be limited to the
occurrence of such event and shall not waive Employee’s right to claim Good
Reason with respect to future similar or other events.
7. Business Opportunities and Intellectual Property.
          (a) Employee represents that he has disclosed to the Company all
Business Opportunities and Intellectual Property (as defined below) that exist
on the date hereof. Employee agrees to promptly disclose to the Company all
Business Opportunities and Intellectual Property that become such during the
Term or the Post Termination Non-Compete Term.
          (b) Except with respect to the properties identified on the Disclosure
Schedule (“Disclosed Assets”) attached to the Confidentiality and Non-Compete
Agreement previously executed by Employee, Employee hereby assigns and agrees to
assign to the Company, its successors, assigns, or designees, all of Employee’s
right, title, and interest in and to all Business

13



--------------------------------------------------------------------------------



 



Opportunities and Intellectual Property that exist on the date hereof or become
such during the Term, and further acknowledges and agrees that all Business
Opportunities and Intellectual Property that exist on the date hereof or become
such during the Term constitute the exclusive property of the Company.
          (c) For purposes hereof, “Business Opportunities” shall mean all
business ideas, prospects, proposals and other opportunities pertaining to the
lease, acquisition, exploration, production, gathering or marketing of
hydrocarbons and related products and the exploration potential of geographical
areas on which hydrocarbon exploration prospects are located, that are:
     (i) developed by Employee: (A) during the period that Employee is employed
by the Company or any of its Subsidiaries, or (B) before the date hereof, if
such opportunities were developed in connection with (I) assets that have been
sold or contributed to the Company by Employee, or (II) Employee’s activities in
the oil and gas industry, and are directly or indirectly related to the
Company’s properties or assets acquired during the period that Employee is
employed by the Company or any of its Subsidiaries; and
     (ii) originated by any third parties and brought to the attention of
Employee, whether before or during the Term, except to the extent that (A) such
opportunities are not applicable, directly or indirectly, to any of the
Company’s properties or assets acquired during the period that Employee is
employed by the Company or any of its Subsidiaries, and (B) third parties
possess valid and enforceable rights to such opportunities;
together with information relating thereto, including, without limitation, the
Business Records (as defined below).
          (d) For purposes of this Agreement, “Intellectual Property” shall mean
all ideas, inventions, discoveries, processes, designs, methods, substances,
articles, computer programs, and improvements (including, without limitation,
enhancements to, or further interpretation or processing of, information that
was in the possession of Employee prior to the date of this Agreement), whether
or not patentable or copyrightable, which do not fall within the definition of
Business Opportunities, and which are discovered, conceived, invented, created,
or developed by Employee, alone or with others if such discovery, conception,
invention, creation, or development (i) occurs in the course of Employee’s
employment with the Company, or (ii) occurs with the substantial use of the
Company’s time, materials, assets or facilities (including assets sold or
contributed to the Company by Employee), or (iii) in the opinion of at least a
majority of the Board, relates or pertains in any way to the Company’s
properties or assets acquired during the period that Employee is employed by the
Company or any of its Subsidiaries, except to the extent that any third party
possesses a valid and enforceable right to such Intellectual Property.

14



--------------------------------------------------------------------------------



 



8. Confidentiality Obligations.
          (a) Employee hereby acknowledges that all trade secrets and
confidential or proprietary information of the Company (collectively referred to
herein as “Confidential Information”) constitute valuable, special and unique
assets of the Company’s business, and that access to and knowledge of such
Confidential Information is essential to the performance of Employee’s duties.
Employee agrees that during the Term and during the eighteen (18) month period
following the Termination Date, Employee will hold the Confidential Information
in strict confidence and will not publish, disseminate or otherwise disclose,
directly or indirectly, to any person other than the Company and its officers,
directors and employees, any Confidential Information or use any Confidential
Information for Employee’s own personal benefit or for the benefit of anyone
other than the Company. The Company agrees to provide Confidential Information
to Employee in exchange for Employee’s agreement to keep such Confidential
Information, and any Confidential Information to which Employee has already
become privy, in strict confidence as provided in this Agreement.
          (b) For purposes of this Section 8, it is agreed that Confidential
Information includes, without limitation, any information heretofore or
hereafter acquired, developed or used by the Company relating to Business
Opportunities or Intellectual Property or other geological, geophysical,
economic, financial or management aspects of the business, operations,
properties or prospects of the Company whether oral or in written form, whether
or not included in the Company’s Business Records, but shall exclude any
information which (A) is or has become part of common knowledge or understanding
in the oil and gas industry or otherwise in the public domain (other than from
disclosure by Employee in violation of this Agreement or any other
confidentiality agreement with the Company); (B) was rightfully in the
possession of Employee, as shown by Employee’s records, prior to the date of
this Agreement and which is not directly applicable to the business of the
Company or any of its properties or assets; (C) is lawfully acquired by Employee
after the Term from any third party not bound by an obligation of confidence to
the disclosing party; or (D) is independently developed by or for Employee after
the Term without using the Confidential Information of the Company; provided,
however, that Employee shall provide to the Company copies of all information
described in clause (B) to the extent reasonably requested by the Company.
Notwithstanding the foregoing, this Section 8 shall not be applicable to the
extent (1) Employee is required to testify in a judicial or regulatory
proceeding pursuant to the order of a judge or administrative law judge after
Employee requests that such Confidential Information be preserved, or
(2) Employee receives a valid and effective subpoena, interrogatory or other
legally enforceable request for information in connection with a judicial
process; provided, however, that if and when such a disclosure is required
pursuant to clause (1) or (2) above, Employee shall promptly provide the Company
with notice of such requirement, so that the Company may (x) seek a protective
order or other remedy (including, without limitation, participation in any
proceeding), or (y) waive compliance with the terms of this Agreement in the
Company’s sole discretion (but such waiver will be limited to the Confidential
Information required to be disclosed). Employee shall be entitled to furnish
only such Confidential Information as Employee is advised by legal counsel that
he is legally required to disclose and will use commercially reasonable efforts
to obtain confidential treatment of any and all Confidential Information
disclosed.
          (c) Employee agrees to promptly deliver to the Company, upon
termination of Employee’s employment with the Company, or at any other later
time when the Company so

15



--------------------------------------------------------------------------------



 



requests, all documents and electronic data in existence on the Termination Date
relating to the business of the Company, including, without limitation: all
geological and geophysical reports and related data such as maps, charts, logs,
seismographs, seismic records and other reports and related data, calculations,
summaries, memoranda and opinions relating to the foregoing, production records,
electric logs, core data, pressure data, lease files, well files and records,
land files, abstracts, title opinions, title or curative matters, contract
files, notes, records, drawings, manuals, correspondence, financial and
accounting information, customer lists, statistical data and compilations,
patents, copyrights, trademarks, trade names, inventions, formulae, methods,
processes, agreements, contracts, manuals or any other documents relating to the
business of the Company (collectively, the “Business Records”), and all copies
thereof and therefrom that are in the possession or under the control of
Employee.
          (d) Employee confirms that all of the Business Records (and all copies
thereof and therefrom) that are required to be delivered to the Company pursuant
to this Section 8 constitute the exclusive property of the Company.
          (e) The obligation of confidentiality set forth in this Section 8
shall continue notwithstanding Employee’s delivery of any Business Records to
the Company. The provisions of this Section 8 shall continue in effect
notwithstanding termination of Employee’s employment for any reason.
          (f) Notwithstanding the foregoing provisions of this Section 8 or any
other provision of this Agreement, Employee shall be entitled to retain any
written materials which, as shown by Employee’s records, were in Employee’s
possession on or prior to the date Employee was employed by the Company or any
of its predecessors, subject to the Company’s right to receive a copy of such
materials or, in lieu thereof, proof that such materials were in existence on
the date hereof.
9. Non-Compete Obligations During Employment Term.
          (a) Except as set forth in subsection (b) of this Section 9 and in the
Disclosure Schedule, Employee agrees that during the Term:
     (i) Employee will not, other than through the Company, engage or
participate in any manner, whether directly or indirectly through any Family
Member or as an employee, employer, consultant, agent, principal, partner, more
than five percent equity-holder, officer, director, licensor, lender, lessor or
in any other individual or representative capacity, in any business or activity
which is engaged in leasing, acquiring, exploring, producing, gathering or
marketing hydrocarbons and related products; and
     (ii) all investments made by Employee (whether in Employee’s own name or in
the name of any Family Members or made by any Controlled Affiliates, as defined
below), which relate to the lease, acquisition, exploration, production,
gathering or marketing of hydrocarbons and related products shall be made solely
through the Company; and Employee will not (directly or indirectly through any
Family Members), and will not permit any Controlled Affiliate to: (A) invest or
otherwise participate

16



--------------------------------------------------------------------------------



 



alongside the Company in any Business Opportunities, or (B) invest or otherwise
participate in any business or activity relating to a Business Opportunity,
regardless of whether the Company ultimately participates in such business or
activity.
For purposes hereof, “Controlled Affiliates” are entities in which Employee and
Employee’s Family Members collectively own, directly or indirectly, a majority
of the equity or voting interests. The restrictions of this Section 9(a) do not
apply to purely passive investments in companies in the energy industry provided
such investments do not exceed five percent of the outstanding equity securities
of the applicable company.
          (b) Employee represents that neither Employee nor his Controlled
Affiliates or his “Family Members” (defined as Employee’s spouse and minor
children living in Employee’s household) own any investments or interests which
relate to the lease, acquisition, exploration, production, gathering or
marketing of hydrocarbons and related products, other than Employee’s interest
in the Disclosed Assets. This paragraph shall not apply to, and Employee shall
be entitled to hold and acquire purely passive investments in companies in the
energy industry provided such investments do not exceed five percent of the
outstanding equity securities of the applicable company.
10. Obligations After Termination Date.
          (a) The purposes of the provisions of Section 8 and this Section 10
are to protect the Company from unfair loss of goodwill and business advantage
and to shield Employee from pressure to use or disclose Confidential Information
or to trade on the goodwill belonging to the Company. Accordingly, during the
Post-Termination Non-Compete Term (as defined below), Employee will not engage
or participate in (whether directly or indirectly through any Family Member or
as an employee, employer, consultant, agent, principal, partner, shareholder,
officer, director, licensor, lender, lessor or in any other individual or
representative capacity), in any business or activity (including leasing,
acquiring, exploring, producing, gathering or marketing hydrocarbons and related
products) in such a manner that Employee’s knowledge of Confidential Information
could be used to compete with Company, within a ten (10) mile radius of the
boundaries of, any mineral property interest of the Company (including, without
limitation, a mineral lease, overriding royalty interest, production payment,
net profits interest, mineral fee interest, or option or right to acquire any of
the foregoing, or an area of mutual interest as designated pursuant to
contractual agreements between the Company and any third party) as of the
Termination Date or any other property on which the Company has, or is in the
process of negotiating, an option, right, license, or authority to conduct or
direct exploratory activities, such as three dimensional seismic acquisition or
other seismic, geophysical and geochemical activities (but not including any
preliminary geological mapping), as of the Termination Date; provided that, this
Section 10 shall not preclude Employee from making purely passive investments in
companies in the energy industry provided such investments do not exceed five
percent of the outstanding equity securities of the applicable company.
          (b) For purposes hereof, the duration of the “Post-Termination
Non-Compete Term” shall be determined as follows (but may be shortened by the
Board in its sole discretion pursuant to subsection (d) below):

17



--------------------------------------------------------------------------------



 



     (i) in the event that (A) Employee’s employment by the Company was
terminated for Cause, (B) Employee voluntarily terminated his position (but not
following a reduction of Employee’s Base Salary by the Company), or (C) Employee
breached in any material respect any of the provisions of Sections 8 or 10
hereof, the Post-Termination Non-Compete Period shall be the 18 month period
following the Termination Date; or
     (ii) in the event that Employee’s services as an employee are terminated by
the Company other than for Cause and outside the period that is six months prior
to or two years following a Change in Control, the Post-Termination Non-Compete
Period shall be the 12 month period following the Termination Date during which
time the Company provides the Severance Package to Employee pursuant to Section
5(a) above; provided, however, that the Company may extend the Post-Termination
Non-Compete Period up to an additional six months by electing, in the Company’s
sole discretion, to make monthly payments to Employee for such additional period
equal to the amount of his monthly Base Salary (“Non-Compete Payments”) and
provided further that the Company must notify Employee of its election to make
Non-Compete Payments no later than 20 business days after the Termination Date
and that thereafter, the Company shall be entitled to cease making Non-Compete
Payments at any time and for any reason, but only upon at least 30 days advance
written notice to Employee, at which time the Post-Termination Non-Compete Term
shall end; or
     (iii) in the event that, within six months prior to or two years following
a Change in Control (A) Employee’s services as an employee are terminated by the
Company other than for Cause or (B) Employee voluntarily terminated his
employment for Good Reason, the Post-Termination Non-Compete Period shall be the
eighteen (18) month period following the Termination Date, provided that the
Employee receives (or is receiving) payments under a Change in Control Severance
Package.
          (c) Employee acknowledges that any severance payments made to Employee
under this Agreement, as well as the Company’s agreement to provide Confidential
Information to Employee, will constitute adequate consideration for Employee’s
agreements set forth in Section 10(a) above.
          (d) The Board shall consider in good faith any request made by
Employee to limit the duration, geographical area, or scope of activity of
Employee’s non-compete obligations under this Section 10; provided however, that
the Board shall determine in its sole discretion whether to approve any such
request and any conditions upon which such approval would be based.
          (e) Employee will not, during the eighteen (18) month period following
the Termination Date, solicit, entice, persuade or induce, directly or
indirectly, any employee (or person who within the preceding 90 days was an
employee) of the Company or any other person who is under contract with or
rendering services to the Company, to (i) terminate his or her employment by, or
contractual relationship with, such person, (ii) refrain from extending or
renewing the same (upon the same or new terms), (iii) refrain from rendering
services to or for

18



--------------------------------------------------------------------------------



 



such person, (iv) become employed by or enter into contractual relations with
any persons other than such person, or (v) enter into a relationship with a
competitor of the Company.
11. General Provisions.
          (a) Amendments and Waiver. The terms and provisions of this Agreement
may not be modified or amended, nor may any of the provisions hereof be waived,
temporarily or permanently, unless such modification or amendment is agreed to
in writing and signed by Employee and by a duly authorized officer of the
Company, and such waiver is set out in writing and signed by the party to be
bound by waiver. The failure of any party to enforce any of the provisions of
this Agreement shall in no way be construed as a waiver of such provisions and
shall not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms, and a waiver on one
occasion shall not be deemed to be a waiver of the same or any other type of
breach on a future occasion.
          (b) Withholding and Deductions. With respect to any payment to be made
to Employee, the Company shall deduct, where applicable, any amounts authorized
by Employee, and shall withhold and report all amounts required to be withheld
and reported by applicable law.
          (c) Mitigation. Employee shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Agreement be
reduced by any compensation earned by Employee as the result of employment by
another employer after the Termination Date, or otherwise.
          (d) Survival. The termination of Employee’s employment shall not
impair the rights or obligations of any party that have accrued prior to such
termination or which by their nature or terms survive termination of the Term,
including without limitation the Company’s obligations under Sections 5 and 6
and Employee’s obligations under Sections 8 and 10.
          (e) Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In the event that any provision of this Agreement shall be held invalid
or unenforceable by a court of competent jurisdiction by reason of the
geographic or business scope or the duration thereof, such invalidity or
unenforceability shall attach only to the scope or duration of such provision
and shall not affect or render invalid or unenforceable any other provision of
this Agreement, and, to the fullest extent permitted by law, this Agreement
shall be construed as if the geographic or business scope or the duration of
such provision had been more narrowly drafted so as not to be invalid or
unenforceable.
          (f) Entire Agreement. This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to employment of Employee by the Company. Without limiting
the scope of the preceding sentence, all understandings and agreements preceding
the date of execution of this Agreement and relating to the subject matter
hereof (including specifically the Confidentiality and Non-Compete

19



--------------------------------------------------------------------------------



 



Agreement executed by Employee) are hereby superseded and of no further force
and effect. This Agreement, however, shall have no effect on the Indemnification
Agreement between Employee and the Company, which shall remain in effect.
          (g) Successors and Assigns; Binding Agreement. This Agreement shall
bind and inure to the benefit of and be enforceable by the parties hereto and
their respective successors, permitted assigns, heirs and personal
representatives and estates, as the case may be. Neither this Agreement nor any
right or obligation hereunder of any party may be assigned or delegated without
the prior written consent of the other party hereto; provided, however, that the
Company may assign this Agreement to any of its Subsidiaries and Employee may
direct payment of any benefits that will accrue upon death. Employee shall not
have any right to pledge, hypothecate, anticipate, or in any way create a lien
upon any payments or other benefits provided under this Agreement; and no
benefits payable under this Agreement shall be assignable in anticipation of
payment either by voluntary or involuntary acts, or by operation of law, except
by will or pursuant to the laws of descent and distribution. This Agreement
shall not confer any rights or remedies upon any person or legal entity other
than the parties hereto and their respective successors and permitted assigns.
          (h) Notices. All notices or other communications required or permitted
to be given under this Agreement shall be in writing and be duly given as
follows: (a) if addressed to Employee, when delivered to the Employee personally
or to the address furnished to the Company by Employee, or (b) if addressed to
the Company, when delivered to the Company at its principal place of business at
such address, to the attention of the President. Either party may change its
address by giving the other party notice of such change in accordance with the
provisions of this section.
          (i) Termination of Agreement. The obligations of Employee under
Section 10 shall be terminated if the Company ceases to conduct business as a
result of the insolvency or failure of the Company.
          (j) Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction shall be applied against any party. The section
headings in this Agreement are for convenience of reference only, and they form
no part of this Agreement and shall not affect its construction.
          (k) Remedies. Employee acknowledges that the Company’s remedy at law
for any breach of the provisions of this Agreement is and will be insufficient
and inadequate and that the Company shall be entitled to equitable relief,
including by way of temporary and permanent injunction, in addition to any
remedies the Company may have at law. The parties agree that no claim for breach
of this Agreement may be made by either party following the date that is one
year following the date of discovery by the affected party of the alleged
breach.
          (l) Governing Law; Construction. The parties agree that this Agreement
is governed by and shall be construed and enforced in accordance with Colorado
law, excluding its choice-of-law principles, except where federal law may
preempt the application of state law and also agree that this Agreement is to be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties.

20



--------------------------------------------------------------------------------



 



          (m) Disputes; Venue; Jury-Trial Waiver; Mandatory Arbitration. In the
event of any dispute, controversy or claim between the Company and Employee
arising out of or relating to the interpretation, application or enforcement of
the provisions of Sections 8, 9 or 10, the Company and Employee agree and
consent to the exclusive personal jurisdiction of the state and local courts of
Colorado State Judicial Branch and/or the United States District Court for the
District of Colorado for resolution of the dispute, controversy or claim, and
that those courts, and only those courts, will have jurisdiction to determine
any dispute, controversy or claim related to, arising under or in connection
with Section 8, 9 or 10 of this Agreement. The Company and Employee (i) agree
that those courts are convenient forums for the parties to any such dispute,
controversy or claim and for any potential witnesses, (ii) waive any objection
to such venue, (iii) agree that process issued out of any such court or in
accordance with the rules of practice of that court may be served by mail or
other forms of substituted service to the Company at the address of its
principal executive offices and to Employee at him last known address as
reflected in the Company’s records, (iv) that any judgment in any such action or
proceeding may be enforced in other jurisdictions, and (v) irrevocably waive the
right to trial by jury and agree not to ask for a jury in any such proceeding.
          In the event of any dispute relating to this Agreement, other than a
dispute relating solely to Section 8, 9 or 10, the parties will use their best
efforts to settle the dispute, claim, question, or disagreement. To this effect,
they will consult and negotiate with each other in good faith and, recognizing
their mutual interests, attempt to reach a just and equitable solution
satisfactory to both parties. If such a dispute cannot be settled through
negotiation, the parties agree first to try in good faith to settle the dispute
by mediation administered by the American Arbitration Association under its
Commercial Mediation Rules before resorting to arbitration, litigation, or some
other dispute resolution procedure. If the parties do not reach such solution
through negotiation or mediation within a period of sixty (60) days, then, upon
notice by either party to the other, all disputes, claims, questions, or
differences will be finally settled by arbitration administered by the American
Arbitration Association in accordance with the provisions of its Commercial
Arbitration Rules. The arbitrator will be selected by agreement of the parties
or, if they do not agree on an arbitrator within thirty (30) days after either
party has notified the other of him or its desire to have the question settled
by arbitration, then the arbitrator will be selected pursuant to the procedures
of the American Arbitration Association (the “AAA”) in Denver, Colorado. The
determination reached in such arbitration will be final and binding on all
parties. Enforcement of the determination by such arbitrator may be sought in
any court of competent jurisdiction. Unless otherwise agreed by the parties, any
such arbitration will take place in Denver, Colorado, and will be conducted in
accordance with the Commercial Arbitration Rules of the AAA. The prevailing
party in the arbitration proceeding may be entitled to an award of reasonable
attorneys’ fees incurred in connection with the arbitration in such amount, if
any, as determined by the panel in its discretion. The costs of the arbitration
shall be borne equally by the parties unless otherwise determined by the panel
in its award.
          (m) Limitations Reasonable. The parties to this Agreement agree that
the limitations contained in Section 10 with respect to time, geographical area,
and scope of activity are reasonable. However, if any court shall determine that
the time, geographical area, or scope of activity of any restriction contained
in Section 10 is unenforceable, it is the intention of the

21



--------------------------------------------------------------------------------



 



parties that such restrictive covenant set forth herein shall not thereby be
terminated but shall be deemed amended to the extent required to render it valid
and enforceable.
          (n) Clawback. Employee hereby acknowledges and agrees that any payment
hereunder will be subject to recovery by the Company pursuant to applicable law
and any applicable Company compensation recovery policy as may be from time to
time in effect.

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement on April 25, 2011 effective as of the Effective Date.

            RESOLUTE ENERGY CORPORATION
      By:   /s/ James M. Piccone        James M. Piccone        President       
EMPLOYEE:
      By:   /s/ Bobby D. Brady, Jr.        Bobby D. Brady, Jr.             

23